Citation Nr: 1113016	
Decision Date: 04/01/11    Archive Date: 04/13/11

DOCKET NO.  06-06 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an evaluation in excess of 40 percent for a lumbosacral strain with spondylothesis and disc bulging.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. dR. Dale, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1974 to February 1994

This matter comes to the Board of Veterans' Appeals (BVA or Board) on appeal from a July 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas that denied the benefit on appeal.

In November 2009, the Board referred the issue of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  As the issue has still not been adjudicated by the RO, it is again referred to the RO for appropriate action.  See Board Remand dated in November 2009.  The Board notes the Veteran's testimony during the October 2009 Board hearing that he has not worked since January 1006 and is unable to work because of his back problems.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001) (Once a veteran submits evidence of a medical disability and makes a claim for the highest rating possible, and additionally submits evidence of unemployability, the "identify the benefit sought" requirement of 38 C.F.R. § 3.155(a) is met and the VA must consider total disability based on individual unemployability); see also VAOPGCPRPEC 12-2001; Rice v. Shinseki, 22 Vet. App. 447 (2009).  As the issue has still not been adjudicated by the RO, it is again referred to the RO for appropriate action. 


REMAND

A preliminary review of the record upon its return to the Board discloses a need for yet further development prior to final appellate review.  In this regard, it appears that they may be additional VA records that have not been associated with the claims file.

Specifically, the report of the May 2010 VA examination indicates that the examiner reviewed VA records that included a report of a General Medical examination performed on October 1, 2009.  However, a report of this examination is not associated with the claims file.  While it is possible that the examiner may have been referring to another record of that date, or may have incorrectly transcribed the date in his report, the notation nonetheless suggests the existence of additional, relevant VA records.  

The VA is deemed to have constructive knowledge of those records, and in this case, has actual knowledge of the existence of those records.  Consequently, they are considered to be evidence that is of record at the time any decision is made and should be obtained and associated with the claims file for review in connection with the Veteran's current appeal.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  As the United States Court of Appeals for Veterans Claims (Court) stated in Murincsak v. Derwinski, 2 Vet. App. 363, 372-373 (1992), "[t]he Court cannot accept the Board being 'unaware' of certain evidence, especially when such evidence is in possession of the VA, and the Board is on notice as to its possible existence and relevance.  

When the VA is put on notice prior to the issuance of a final decision of the possible existence of certain records and their relevance, the BVA must seek to obtain those records before proceeding with the appeal."  The Court went on to explain in that case that there was a continuing obligation upon the VA to assist the Veteran in developing the facts of his claim throughout the entire administrative adjudication and the VA's duty to obtain records regarding medical history is an important part of the VA's affirmative duties whether or not a claimant requests a particular record.  As such, further development to obtain these records is necessary prior to final appellate review.  

Since the claims file is being returned it should also be updated to include recent VA treatment records dating from January 13, 2010.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

Therefore, in order to give the Veteran every consideration with respect to the present appeal, it is the Board's opinion that further development of the case is necessary.  This case is being returned to the RO via the Appeals Management Center (AMC) in Washington, D.C., and the Veteran will be notified when further action on his part is required.  Accordingly, this case is REMANDED for the following action:

1.  The RO/AMC should obtain and associate with the claims file VA medical records pertaining to the Veteran dated from January 13, 2010.

2.  The RO/AMC should obtain and associate with the claims file the report of the VA General Medical examination performed on October 1, 2009, referred to in the May 2010 VA examination on page 4 of that report.  If that examination report cannot be located, the RO/AMC should seek clarification from the examiner who performed the May 2010 VA examination as to which record dated October 1, 2009 was reviewed in connection with that examination.

3.  After the development requested in the first two paragraphs has been completed, the RO/AMC should review the evidence of record and determine whether there is sufficient medical evidence to decide the claim.  If the RO/AMC determines that there is not sufficient medical evidence to decide the claim, the Veteran should be afforded a VA examination to ascertain the severity and manifestation of his lumbar spine disability.   

When the development requested has been completed, the case should again be reviewed by the RO on the basis of the additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The purpose of this REMAND is to obtain additional development, and the Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  The Veteran is free to submit any additional evidence and/or argument he desires to have considered in connection with his current appeal.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is required of the Veteran until he is notified.



_________________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


